                                           PROCEEDING MEMO
                                       HONORABLE JOHN P. GUSTAFSON

In Re:                                                                                      Case No. 19-33862-jpg
Danielle Mary Brown                                                                         Chapter 13



NATURE OF PROCEEDING:
Doc. #30 Application for Compensation for William J. Balena, Debtor's Attorney, Fee: $3,000.00, Expenses: $375.00.
Filed by Attorney William J. Balena
APPEARANCES:
William J Balena, Atty for Debtor
    Debtor(s)
Elizabeth A Vaughan, Trustee                                          Atty for
✔    Atty for Debtor(s): William Balena (ph)                          Atty for
     Atty for Creditor:                                               Atty for
✔    Trustee: Elizabeth A. Vaughan (ph)                               Atty for

 ✔   HEARING HELD                  EVIDENCE SUBMITTED                DISMISSED

     HEARING NOT HELD                                                TAKEN UNDER ADVISEMENT

     MOTION TO CONTINUE F/C                    DAYS                  MOTION CUT-OFF

     AGREED ENTRY ON OR BEFORE                       DAYS

     STATUS REPORT ON OR BEFORE                      DAYS            DISCOVERY CUT-OFF

     MOTION TO BE WITHDRAWN                     DAYS

     OBJECTION TO BE WITHDRAWN                       DAYS            FINAL PRE-TRIAL



     *5$17('$33529('',6$33529('75,$/



     DENIED            WITH PREJUDICE               WITHOUT PREJUDICE

     SUSTAINED

     ADJOURNED TO


COMMENTS OF COURT:
 Fees and expenses will be allowed in the amount requested for the reasons stated on the record.




HEARING DATE:           5/11/2020

FOR COURT USE ONLY
   Order Uploaded                      Need Order               Return for Action


          19-33862-jpg        Doc 38       FILED 05/12/20    ENTERED 05/12/20 13:59:00             Page 1 of 1
